Citation Nr: 1206853	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU. 

The Board previously remanded the appeal in February 2001, November 2002, February 2004, and February 2007.  A September 2007 Board decision denied the claim.  The Veteran appealed the September 2007 Board decision to the United States Court of Appeals for Veterans Claims.  In a March 2010 Memorandum Decision, the Court vacated the Board decision and remanded the claim to the Board for readjudication.  In September 2010 the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

The Veteran asserts that his service-connected low back disability and hearing loss have prevented him from working since July 1996 and that a TDIU rating is therefore warranted. 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran is service connected for a low back disability (lumbar spine degenerative discopathy), rated as 40 percent disabling.  He is also in receipt of a 0 percent rating for bilateral hearing loss.  His combined disability rating is 40 percent.  The Veteran therefore does not meet the percentage criteria of 38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must still consider whether the Veteran's service-connected disabilities prevent him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.  38 C.F.R. § 4.16(b) (2011). 

The record shows that the Veteran has three years of college education and previously worked as an explosive worker, a food service worker, and a farm laborer.  He was last employed in July 1996 and was awarded Social Security Administration (SSA) disability benefits, effective July 17, 1996, due to service-connected and nonservice-connected disabilities (degenerative disk disease of the thoracic and lumbosacral spine; degenerative disk disease of the cervical spine with nerve root irritation at C5; epicondylitis of both elbows; and overuse syndrome of both wrists). 

In February 2007, the Board remanded the Veteran's claim for a VA examination to specifically determine whether his service-connected low back disability and hearing loss rendered him unable to secure or follow a substantially gainful occupation.  A VA examiner in April 2007 VA diagnosed chronic lumbar sprain and determined that the Veteran's service-connected low back disability, standing alone, did not prevent him from obtaining or maintaining gainful employment.  The examiner did not address the impact of the Veteran's service-connected hearing loss, either alone or in tandem with his service-connected low back disability, on his ability to work.  Consequently, the Court determined that the April 2007 VA examination was inadequate because it had failed to consider the Veteran's service-connected hearing loss in conjunction with his service-connected low back disability, as requested in the Board's April 2007 remand. 

Pursuant to a September 2010 Board remand, the Veteran underwent a VA spine examination in October 2010.  Following an examination of the Veteran, the examiner diagnosed degenerative lumbar disc disease with foraminal stenosis and radiculopathy in the right L3 distribution, and opined that the Veteran's low back pain would render him unable to secure a gainful occupation requiring standing, walking, bending, stooping, or lifting with the back.  The examiner further indicated that flare-ups in pain "could even" impair sedentary employment and cause him to lose enough time that he would not be able to sustain employment.  The Board finds that the VA examiner's statement regarding the Veteran's ability to secure and maintain employment in a sedentary capacity to be inherently speculative in nature and thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as "could" have been is not probative).  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, following a VA audiological examination in October 2010, the examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's bilateral hearing loss alone did not render him unemployable, because the reported difficulty understanding conversations in adverse listening situations could be improved by use of hearing aids, which had been issued to the Veteran, but he chose not to wear.  While the examiner opined that the Veteran's current degree of hearing loss would not preclude him from employment, neither examiner addressed the impact of the Veteran's hearing loss disability and low back condition in conjunction. 

In light of the evidence presented, it remains unclear to the Board whether the current severity of the Veteran's service-connected disabilities, separately or jointly, preclude him from working.  Accordingly, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Schedule the Veteran for a VA general examination to evaluate the impact of his service-connected disabilities on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) Veteran's service-connected disabilities (lumbar spine disability rated 40 percent disabling and bilateral hearing loss rated 0 percent disabling), either separately or jointly, are so disabling that he is rendered unable to secure or follow substantially gainful employment (physical or sedentary).  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of nonservice-connected disabilities (cervical and thoracic spine disabilities, epicondylitis of the elbows, bilateral wrists disability, headaches, psychiatric condition, and diabetes) cannot be factors for consideration in making the determination.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the Veteran's private and VA medical treatment records; VA examination reports in December 1998, February 1999, January 2003, June 2004, April 2007, and October 2010; and the August 2006 statements from his VA and private treating providers. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



